Citation Nr: 0607896	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 29, 1990, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the appeal in October 2004.


FINDINGS OF FACT

1.  The veteran filed his original claim for service 
connection for PTSD on March 29, 1990.    

2.  Entitlement to service connection for PTSD is shown in 
clinical records dated shortly before March 29, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
1990, for the grant of service connection for PTSD, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

On March 29, 1990, the veteran filed his original claim of 
entitlement to service connection for PTSD.  The veteran 
appealed the denial of service connection, and the Board 
granted service connection for PTSD in June 2001.  The RO 
issued a rating decision in July 2001 consistent with the 
Board's decision and assigning an effective date of March 29, 
1990 for service connection.


In April 2002, within one year after the issuance of the July 
2001 rating decision, the veteran filed his claim for an 
effective date earlier than March 29, 1990 for the award of 
service connection for PTSD.  He did not specify the earlier 
date he believes should be the effective date, but seems to 
be arguing that that date should be in 1970 or 1971, after 
discharge from service.  He has appealed the RO's May 2002 
denial of an earlier effective date.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless expressly provided otherwise, the effective date of an 
award or evaluation is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that the effective date of 
award of compensation based on an original claim "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.  

The record does not support assigning an effective date 
earlier than March 29, 1990, for the grant of service 
connection for PTSD because the original PTSD claim was filed 
that date, and, even if requirements for service connection 
for PTSD were met some time before then, the law mandates 
that the later of the two dates is the effective date.  There 
is no evidence of a PTSD service connection claim, formal or 
informal, before March 29, 1990.  
  
Entitlement to service connection for PTSD arguably was met 
shortly before the filing of the original service connection 
claim, based upon the report of Dr. Fernandez-Cuevas, dated 
on March 26, 1990, but first received by VA on March 29, 
1990, appended to the service connection claim.  Dr. 
Fernandez-Cuevas discusses in-service stressors and links his 
PTSD diagnosis to such stressors.  38 C.F.R. § 3.304(f) 
(2005).  No clinical record dated before that of Dr. 
Fernandez-Cuevas reflects a PTSD diagnosis, which is a 
requirement for service connection for PTSD.  Id.  As the 
original claim filing date of March 29, 1990 is the later 
date, that date must be the effective date.  Thus, the claim 
must be denied.    


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).

The notice requirements were met.  In November 2004, the RO 
sent the veteran a content-complying letter explaining the 
legal requirements for an earlier effective date and 
informing him that, if he identifies sources of evidence 
pertinent to the claim, then VA would assist him in obtaining 
records from such sources.  He was told that the 
responsibility to substantiate the claim ultimately lies with 
him.  The letter also explicitly asked: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Through the letter, Statement of the 
Case (SOC) and Supplemental SOC (SSOC), and citation of 
38 C.F.R. § 3.159 in the SOC and SSOC, VA informed the 
veteran of what is needed to obtain an earlier effective 
date, why the claim is denied, and his and VA's respective 
claim development responsibilities.  

While the letter was sent during the appeal, no prejudice 
resulted as the veteran failed to identify missing, pertinent 
evidence even as late as after the issuance of the August 
2005 SSOC, well after full notice was supplied.  He replied 
to the SSOC stating he has no other evidence.  He did not 
specifically claim that VA failed to comply with Section 
5103(a) requirements, or that he has any evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

Similarly, the Board finds no prejudicial error in the 
failure to provide the veteran, prior to the denial of the 
claim for service connection for PTSD in 1996, of notice of 
the following five elements of a claim for service 
connection: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The claim was 
substantiated by the grant of service connection.  Moreover, 
the veteran was later provided with content-complying notice 
concerning the effective date of the award of service 
connection.  See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755 (Ct. Vet. App. March 3, 2006). 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA and private clinical records and VA medical 
examination reports.  The Board's development directives were 
completed.  The veteran has not reported existence of 
additional, missing evidence, be it in the custody of the 
government or private entities, despite notice she can do so.  
Based on the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than March 29, 1990, for the grant 
of service connection for PTSD, is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


